DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 25 March 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 25 November 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heater Meals in view of Schmal, US 2007/0134382.
Regarding claim 1, Heater Meals discloses a self-contained hot meal assembly including: a heater bag, heating element (pouch), food product, utensils, and a fluid pouch (see picture and video). Heater Meals teaches wherein the heating element comprises “a predetermined amount of a reactive composition” and “said reactive composition reactive with said nonflammable aqueous liquid to initiate an exothermic reaction, said exothermic reaction sufficient to generate steam within said heating bag, upon interaction with said nonflammable 
Heater Meals teaches wherein the food pouch comprised an amount of food product and a fluid packet as “water pouch” (see picture of box).
The meal assembly of Heater Meals is shown (see 0:22 mark in video on webpage) to be prepackaged within a box (outer package) and differs from the claimed invention prepackaged heating bag. However, to modify Heater Meals to eliminate the outer box and prepackage the contents directly in the heater bag would have been obvious to one for the reason of minimizing packaging material/cost and the desired packaging configuration of the assembly components would have been obvious to one of ordinary skill in the art.
Heater Meals does not expressly disclose the presently claimed limitation of the heating bag. 
Schmal teaches a high temperature venting food bag comprising a multi-layer construction utilizing a sealant having a melting point of greater than 120⁰C [0023, 0049]; a resealable opening disposed on one end of said heating bag [0065]; and a base disposed on another end of said heating bag opposite said releasable opening [Figures, 0028]. Schmal teaches wherein the bag is dimensioned and configured to allow for food to be cooked therein [0023] and further teaches the heating bag comprises at least one steam vent [0029]. It is noted that the present claim recites the steam vent as “at least one steam vent structured to discharge steam from said heating bag comprising an aperture”; however, as Schmal teaches the vent comprises a seal which detaches from the vent opening at a predetermined temperature to allow the discharge 
Regarding claim 5, Heater Meals is applied to claim 1 as stated above. Schmal further discloses wherein “at least one vent 3 may be located at the top, sides, end, or bottom of food preparation bags, or may be positioned at any combination of these locations. The size and shape of the aperture is any size and shape known to those in the art. The at least one vent 3 may be, for example, a plurality of slits, punctures, geometric shapes, half-moon shapes, or combinations thereof.” [0029]. It would have been within the skill level of one of ordinary skill in the art to configure the steam vent in any desired angle which allowed for the discharge of steam. Moreover, as the vent is placed on the side of the bag steam would be discharged at an angle of approximately ninety degrees to relative to the side of the bag. As Schmal teaches the bag as stronger, durable, and able to withstand higher temperatures [0004, 006-10] one would have been motivated to substitute the heating bag of Heater Meals with the heating bag of Schmal to yield predictable results.  

Claims 2 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heater Meals in view of Schmal US 2007/0134382 and in further view of Huselton US 2015/0251838.
Regarding claim 2, claim 1 is applied as stated above. Modified Heater Meals does not expressly disclose wherein said “base is dimensioned and configured to maintain said heating bag in a substantially upright operative orientation while in use”.
Huselton discloses a venting heating bag wherein the bag comprises a gusset on the bottom of the bag which allows for the bag “to be stored flat yet to stand on its own so that it won’t fall over when it is to be used.” [0029]. Thus, the bag of Huelton comprises an expandable construction as it goes from flat to standing. One would have been motivated to modify the heating bag of modified Heater Meals by placing a gusset on the bottom so the bag will not fall over in use. 
Regarding claims 8 and 9, modified Heater Meals is applied to claim 1 as stated above and does not expressly disclose maintaining a threshold temperature as claimed.
	Huselton discloses wherein said predetermined amount of said reactive composition of said heating element is reactive with a predetermined amount of a nonflammable aqueous liquid to generate enough heat to maintain a threshold temperature within said heating bag for about 25 minutes, thereby heating said amount of food product in said food pouch for consumption by a user [0017, “the heat of reaction generated at the first reaction step and second reaction step, which can achieve temperatures of approximately 212℉ (100C). Temperature above 200℉ can be maintained for at least 25 minutes”; [0024], “not only heat foods, but also cook food within the heating bag”]. Although the time frame of about 3 minutes to about 5 minutes is not expressly recited, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a specified amount of the reactive composition in the invention of modified Heater Meals to maintain a threshold temperature within said heating bag for any desired time, to include about 3 minutes to about 5 minutes, since where the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05). 
Regarding claim 10, Heater Meals discloses a self-contained hot meal assembly including: a heater bag, heating element, fluid pouch comprising a predetermined amount of water, a food pouch, and a utensil pouch (see picture and video). Heater Meals teaches wherein the heating element is disposed within the heating bag and comprises “a predetermined amount of a reactive composition” and “said reactive composition reactive with said nonflammable aqueous liquid to initiate an exothermic reaction, said exothermic reaction sufficient to generate steam within said heating bag, upon interaction with said nonflammable aqueous liquid” in that Heater Meals states the flameless ration heater is “water-activated” and is “Magnesium, iron, and sodium composition” (TrueTech Self Heating Technology). Thus, it is obvious a predetermined/correct amount of reactive composition is present and that the exothermic reaction would (naturally) generate steam as it heats. The heating bag is dimensioned and configured to allow said heating element and said food pouch to be operatively positioned therein for heating of the food product.  

Heater Meals does not expressly disclose a resealable opening, bag base, and steam vents as claimed.  
Schmal teaches a high temperature venting food bag comprising a resealable opening disposed on one end of said heating bag [0065] and a base disposed on another end of said heating bag opposite said releasable opening [Figures, 0028] and at least one steam vent formed through an upper portion of said heating bag below the resealable opening [0029]. It is noted that the present claim recites the steam vent as “at least one steam vent structured to discharge steam from said heating bag and consisting of an unobstructed, non-valved aperture…”; however, as Schmal teaches the vent comprises a seal which detaches from the vent opening at a predetermined temperature to allow the discharge of steam [0029-31, 0064], the steam vent of Schmal is structured to discharge steam from said heating bag and said structured steam vent consist of an unobstructed, non-valved aperture extending through an upper portion of said heating bag.  As Schmal teaches the bag as stronger, durable, and able to withstand higher 
The heater bag of modified Heater Meals does not expressly disclose wherein said “base is dimensioned and configured to maintain said heating bag in a substantially upright operative orientation while in use”.
Huselton discloses a venting heating bag wherein the bag comprises a gusset on the bottom of the bag which allows for the bag “to stand on its own so that it won’t fall over when it is to be used.” [0029]. One would have been motivated to modify the heating bag of modified Heater Meals by placing a gusset on the bottom so the bag will not fall over in use. 
Regarding claims 11-13, claim 10 is applied as stated above. Schmal further discloses wherein “at least one vent 3 may be located at the top, sides, end, or bottom of food preparation bags, or may be positioned at any combination of these locations. The size and shape of the aperture is any size and shape known to those in the art. The at least one vent 3 may be, for example, a plurality of slits, punctures, geometric shapes, half-moon shapes, or combinations thereof.” [0029]. It would have been within the skill level of one of ordinary skill in the art to configure the steam vent in any desired angle which allowed for the discharge of steam. Moreover, as the vent is placed on the side of the bag steam would be discharged at an angle of approximately ninety degrees to relative to the side of the bag. As Schmal teaches the bag as stronger, durable, and able to withstand higher temperatures [0004, 006-10] one would have been motivated to substitute the heating bag of Heater Meals with the heating bag of Schmal to yield predictable results.    
Regarding claims 14 and 15, modified Heater Meals is applied to claim 10 as stated above and does not expressly disclose maintaining a threshold temperature as claimed.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05). 
Regarding claim 16, modified Heater Meals is applied to claim 10 as stated above and does not expressly disclose an expandable construction as claimed. Huselton discloses a venting heating bag wherein the bag comprises a gusset on the bottom of the bag which allows for the bag “to be stored flat yet to stand on its own so that it won’t fall over when it is to be used.” [0029]. Thus, the bag of Huelton comprises an expandable construction as it goes from flat to standing. One would have been motivated to modify the heating bag of modified Heater Meals by placing a gusset on the bottom so the bag will not fall over in use.
Regarding claim 17, Heater Meals provides a method for preparing a hot meal by a hot meal assembly kit wherein the packaged contents are removed from outer packaging, water is added into the heating bag containing a heating element to create a chemical reaction (heat/steam) for cooking, and placing a food pouch in a heating bag comprising a heating element for cooking.  
With respect to the component being “initially disposed within said heating bag”, the meal assembly of Heater Meals is shown (see 0:22 mark in video on webpage) to be packaged within a box (outer package) and the heating bag is wrapped around the other components. Given that the components are wrapped within the heating bag and the lack of clarity of the claim as stated in the rejection above, the packaging shown by Heater Meals meets the present claim limitation.  Alternatively, to modify Heater Meals to eliminate the outer box and prepack the contents directly in the heater bag would have been obvious to minimize packaging material/cost and the desired packaging configuration of the assembly components would have been obvious to one of ordinary skill in the art.
Heater Meals does not expressly disclose a resealable opening, positioning the heating bag, or the claimed steam vents.  

The heater bag of modified Heater Meals does not expressly disclose positioning the bag in a substantially upright operative orientation as claimed.
Huselton discloses a method for preparing a hot meal for consumption by a user utilizing a self-contained hot meal assembly, said method comprising: opening a resealable opening of a heating bag and removing a food pouch therefrom [0009, 0019], positioning a heating element (140) in a lower portion of the heating bag, placing a food pouch containing an amount of a food product at least temporarily sealed therein proximate the heating element in the heating bag [0009, step 420 of fig. 4], adding a predetermined amount of a nonflammable aqueous liquid to the heating bag thereby initiating an exothermic reaction with a reactive composition in the heating element [0016, step 420 of fig. 4], resealing the resealable opening of the heating bag [step 430 of fig. 4], and positioning the heating bag in a substantially upright operative orientation [Fig. 1], and allowing steam generated by the exothermic reaction to heat an amount of food product in the food pouch [0024, 0042, fig. 4]. As Huselton discloses a food heating bag and is in the same field of endeavor as the present invention, one would have been motivated to modify the invention of modified Heater Meals with the invention of Husleton to have a meal 
Regarding claim 18, modified Heater Meals is applied to claim 10 as stated above and does not expressly disclose added about three fluid ounces of liquid.
Huselton further discloses wherein adding the predetermined amount of the nonflammable aqueous liquid to the heating bag further comprises adding six fluid ounces of the nonflammable aqueous liquid to the predetermined amount of the heating element [0016]. Huselton fails to explicitly disclose adding about three fluid ounces of the nonflammable aqueous liquid; however, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the appropriate amount of water need to create the desired heat/steam reaction once contacted with the amount of heating element present in the heating bag. Since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to prepare foods under expedient conditions [0024].
Regarding claim 19, modified Heater Meals is applied to claim 17 as stated above and does not expressly disclose positioning the heating bag as claimed. Schmal teaches the vent “may be located at the top, sides, end, or bottom of food preparation bags, or may be positioned at any combination of these locations” and Huselton discloses positioning the heating bag in the substantially upright operative orientation.  While the prior art does not expressly disclose specific positioning, it would have been obvious to one of ordinary skill to position the bag with the steam vent away from the user to prevent burns. 
Regarding claim 20, modified Heater Meals is applied to claim 17 as stated above and does not expressly disclose maintaining the claimed temperature.	
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05). Although the time frame of about 3 minutes to about 5 minutes is not expressly recited, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use an amount of the reactive composition in the invention of modified Heater Meals to maintain a temperature within said heating bag for any desired time, to include about 3 minutes to about 5 minutes, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to prepare foods under expedient conditions [Huselton, 0024].
Response to Arguments
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Heater Meals does not disclose the prepackaging of components within the heating bag “thereby facilitating the use of only a single packaging component.”  However, as stated above, the elimination of the outer box and prepackage the contents directly in the heater bag would have been obvious to one for the reason of minimizing packaging material/cost and the desired packaging configuration of the assembly components would have been obvious to one of ordinary skill in the art. The box, while capable of allowing for one to prop the bag on/in is not a critical element and one could easily omit the box and still prop the bag on any surface capable of holding the bag upright while cooking. The prepackaging of the components within the desired container, either outer box or single bag, would have been extremely obvious to one of ordinary skill in the art and one would have highly motivated to use less packaging because of cost and environmental impact. Furthermore, applicant has failed to provide any reasoning specifically addressing why the prepackaging would not be considered obvious to one of ordinary skill in the art. 
Applicant’s remarks pertaining to Schmal and Huselton and the presently claimed “heating pouch” are acknowledged and unpersuasive. Huselton explicitly states, “The blend of powdered aluminum, calcium oxide, calcium carbonate, calcium dihydroxide, sodium carbonate and sodium hydroxide specified above is most preferably contained within a non-woven porous pouch, and is called the "element." The element is placed in a waterproof bag, such as a sealed bag manufactured from aluminum foil wrap” [0028]. The fact that the mixed powder of Huselton differs from the claimed invention is inconsequential given that the present independent claims . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792